Opinion of the Court
Darden, Judge:
A general court-martial at Fort Hood, Texas, convicted the petitioner in 1954 of rape after he and an accomplice lured the victim from her home by informing her that her husband had been injured on maneuvers and offering to take her to him in the field. The court sentenced him to a dishonorable discharge, confinement at hard labor for twenty years, and total forfeitures.
The petitioner has applied to this Court for extraordinary relief based on *329the decision of the Supreme Court of the United States in O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969), and his assertions that the offense for which he was convicted had no military significance.
Mercer v Dillon, 19 USCMA 264, 41 CMR 264 (1970), holds that the principle of the O’Callahan opinion applies only to those cases still subject to direct review by this Court on the date of that opinion. The result in Mercer dictates the disposition of this petition, which is denied.
Chief Judge Quinn concurs.